Citation Nr: 1614758	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for an upper respiratory disorder, diagnosed as seasonal allergies and hay fever, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a right knee disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 until his retirement in June 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record was subsequently transferred to the Atlanta, Georgia RO.  In April 2013, the Board remanded the claim.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by chest pain.

2.  The Veteran is not shown to have an upper respiratory disorder, diagnosed as seasonal allergies and hay fever.

3.  The Veteran is not shown to have a right knee disability.

4.  The Veteran is not shown to have a left knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by chest pain is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2015).

2.  Service connection for an upper respiratory disorder, diagnosed as seasonal allergies and hay fever is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2015).

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2015).

4.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2007 and April 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The April 2013 letter did provide the Veteran with notice specific to claims based on undiagnosed illness, as directed in the April 2013 remand.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Regardless, communications between the Veteran and VA, as well as evidence submitted in support of his claims, indicates that the Veteran and his representative have actual knowledge of what is required to establish his entitlement to the benefits being sought.  The Board notes that the Veteran's representative specifically discussed elements of a claim for service connection based on undiagnosed illness and cited directly to the governing regulation, 38 C.F.R. § 3.317 (2015), in a September 2015 informal hearing presentation.  Thus, the Board finds that the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and he was afforded a VA examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A March 1984 report of medical history shows the Veteran indicated he had pain or pressure in his chest.  The physician's summary indicates the chest pain had been present one year earlier, but that the Veteran was not evaluated by a physician and the pain had resolved.  An August 1984 report of medical history shows the Veteran reported hay fever and pain or pressure in his chest.  It was noted in the physician's summary that, with respect to hay fever, the Veteran sneezed seasonally and was not using any medication.  On November 1995 report of medical history, the physician's summary indicated the Veteran had occasional seasonal rhinitis, but he did not take medication for it.  It was noted he occasionally took over the counter medications.  An August 2006 report of medical history shows the Veteran reported a history of hay fever.  He also stated his right knee gave out occasionally.

The service treatment records show that in September 2006, the Veteran complained of intermittent problems involving his right knee.  An examination of both knees was normal.  X-rays of the knees in November 2006 were within normal limits.  A report of medical history in April 2007, in conjunction with the Veteran's retirement examination, shows he reported knee trouble, hay fever and pain or pressure in his chest.  He denied shortness of breath, asthma and wheezing.  He stated his right knee gives out and that his left knee was painful.  On the April 2007 retirement examination, the chest and musculoskeletal system were normal.  A chest X-ray was normal.  

In April 2007, the Veteran complained of pain in each knee for 10 years without trauma.  On examination of the right knee, the lateral joint line was tender on palpation and the medial patellar facet of the left knee was tender to palpation.  The assessment was joint pain, localized in the knee.  Later that month, the Veteran again reported bilateral knee pain.  The assessment was patellofemoral syndrome.  The examiner indicated the right knee pain was anterolateral/lateral and that it was possible due to plica and/or degenerative changes in the meniscus.  In May 2007, the Veteran stated that he sometimes had swelling in the left knee, but not the right.  The pain did not prevent him from doing his job.  He indicated the knee pain had been present for several years.  The assessment was patellofemoral syndrome.  

On May 2007 VA examination, the Veteran reported his chest condition had been present since 1985.  He stated he has about six to eight episodes a year in which he is not able to take a deep breath.  The pain comes on by itself and relieves on its own.  There was no injury or trauma.  He was not receiving any treatment for it.  He also stated he had a sinus problem and that sinusitis occurs about twice a year.  He did not use antibiotics to treat the condition.  He says the symptoms usually occur from spring to the summer.  With respect to the knees, the Veteran reported he has had bilateral knee problems since 2006.  His symptoms occurred gradually, and he said they were not due to injury or trauma.  An examination of the nose revealed no nasal obstruction.  Neither rhinitis nor sinusitis was present.  Examination of each knee reveals no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  There was no recurrent subluxation, locking pain, joint effusion or crepitus. Range of motion was from 0 to 140 degrees.  Testing for ligament stability was within normal limits in each knee.  Sinus X-rays were within normal limits.  X-rays of each knee were within normal limits.  The examiner stated the symptoms of the Veteran's chest condition were associated with esophagitis.  He reported there was no diagnosis of a bilateral knee disability or an allergic condition as there was no pathology to render a diagnosis.  

The Veteran was scheduled for VA examinations in May 2013, but failed to report for them.  In light of the Veteran's failure to report for the VA examination, the Board will, in accordance with the provisions of 38 C.F.R. § 3.655, adjudicate the claim on the basis of the evidence of record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Board acknowledges the Veteran reported chest pain and hay fever/allergy symptoms during service.  No abnormal findings were recorded in the service treatment records.  In addition, he was shown to have tenderness of each knee.  When examined by the VA in May 2007, the examiner concluded that any symptoms involving the chest were associated with esophagitis.  The examiner diagnosed hiatal hernia and esophagitis and service connection has been established for gastroesophageal reflux disease with hiatal hernia and diverticulosis.  The preponderance of the evidence is against a finding that the Veteran has a separate disability manifested by chest pain or signs or symptoms of chest pain which may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

Similarly, the May 2007 VA examination specifically noted that the Veteran did not have a nasal obstruction, rhinitis or sinusitis.  The examination of the Veteran's knees was entirely within normal limits.  The examiner stated there was no pathology to render a diagnosis of allergies or a disability involving either knee.  The preponderance of the evidence is therefore against a finding that the Veteran has a separate disability manifested by knee pain or a respiratory disability or signs or symptoms of knee pain or a respiratory disability which may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

As noted above, the Veteran failed to report for a scheduled VA examination which might have furnished evidence to support his claim.  Since the evidence of record establishes the Veteran does not have a disability manifested by chest pain, an upper respiratory infection diagnosed as seasonal allergies and hay fever or a disability of either knee, there is no basis on which service connection may be granted.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for a disability manifested by chest pain, an upper respiratory infection, diagnosed as seasonal allergies and hay fever, a right knee disability and a left knee disability, all to include as due to undiagnosed illness, must be denied.  



ORDER

Service connection for a disability manifested by chest pain, to include as due to undiagnosed illness, is denied.

Service connection for an upper respiratory infection, diagnosed as seasonal allergies and hay fever, to include as due to undiagnosed illness, is denied.

Service connection for right knee disability, to include as due to undiagnosed illness, is denied.

Service connection for left knee disability, to include as due to undiagnosed illness, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


